Citation Nr: 1014824	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  10-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for right ear 
sensorineural hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disequilibrium/ vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from June 1945 to July 
1946.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.  The issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for disequilibrium/vertigo is decided 
herein while the other matters on appeal are addressed in the 
REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for vertigo was denied 
in an unappealed August 2004 rating decision.

2.  The evidence received since the August 2004 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously in the record and is sufficient, when 
considered with the evidence previously of record, to raise a 
reasonable possibility of substantiating the claim for 
service connection for disequilibrium/vertigo.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for disequilibrium (claimed as 
vertigo).  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

Analysis

In an unappealed rating decision dated in August 2004, the RO 
denied service connection for vertigo based on the absence of 
any evidence of the disorder in service and the absence of 
any competent evidence linking the disorder to the Veteran's 
service-connected tinnitus and/or right ear sensorineural 
hearing loss.  

The subsequently received evidence includes VA and private 
treatment records which document diagnoses of vertigo, 
disequilibrium, and vestibulopathy.  A November 2006 private 
treatment record indicates that the Veteran's dizziness was 
associated with his hearing loss.  The evidence linking the 
Veteran's dizziness to his service-connected hearing loss is 
not cumulative or redundant of the evidence previously of 
record.  It addition, it is sufficient to establish a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for disequilibrium/vertigo.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for disequilibrium/vertigo 
is granted.


REMAND

The Veteran contends that his vertigo/ disequilibrium is 
etiologically related to acoustic trauma in service or to his 
service-connected tinnitus and right ear hearing loss.  He 
disagrees with the medical evidence indicating that the 
disability is age related because it has been present for 
more than 20 years. 

A November 2006 private audiological evaluation record notes 
dizziness, otalgia, otorrhea, and pressure sensation in the 
right ear associated with hearing loss.  Reports of VA 
examinations dated in January 2007 and June 2009 note 
complaints of vertigo but do not indicate whether the 
complaints of dizziness and vertigo are related to the 
Veteran's right ear hearing loss/tinnitus or to his military 
service.  Numerous private and VA treatment records also 
reflected treatment for diagnosed disequilibrium and 
vestibulopathy.  A July 2008 VA record notes a diagnosis of 
disequilibrium likely secondary to peripheral neuropathy, and 
unlikely to be related to the inner ear.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  

The November 2006 private treatment record indicates that the 
Veteran's symptoms of dizziness could be associated with his 
right ear hearing loss, however, a July 2008 VA treatment 
record states that the Veteran's disequilibrium is more 
likely related to peripheral neuropathy, and unlikely to be 
related to the inner ear.  The Veteran has also stated that 
he had symptoms of dizziness for many years.  As it is 
unclear as to the etiology of the claimed disability and no 
medical opinion based upon a complete review of the Veteran's 
medical history is of record, the Board has determined that 
the Veteran should be afforded a VA examination to determine 
the etiology of the claimed disability.  

Moreover, in light of the Board's decision granting reopening 
of the claim, the originating agency must adjudicate the 
reopened claim on a de novo basis.

Finally, the Board notes that, "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report." Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The Veteran was most recently afforded an 
examination to determine the current degree of severity of 
his right ear hearing loss disability in June 2009.  The 
report of that examination is not in compliance with the 
Martinak decision.


In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:


1  The Veteran should be afforded a VA 
examination by an ENT physician to 
determine the etiology of the Veteran's 
currently diagnosed vertigo/ 
disequilibrium.  The claims file must be 
provided to and reviewed by the examiner.  
Any indicated studies should be 
performed.  

Based on the review of the claims files 
and the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's 
vertigo/disequilibrium is etiologically 
related to his active service or as 
caused or permanently worsened by his 
service-connected tinnitus/right ear 
hearing loss disability.  For purposes of 
the opinion, the examiner should assume 
that the Veteran is a reliable historian.

The rationale for all opinions expressed 
must also be provided.

2.  The Veteran should also be afforded a 
VA examination to determine the current 
degree of severity of his service-
connected right ear hearing loss 
disability.  The claims files should be 
made available to and reviewed by the 
examiner.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes, 
to include a description of the 
functional effects of the disability on 
the Veteran's activities.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
for service connection for 
vertigo/disequilibrium/vertigo on a de 
novo basis and readjudicate the Veteran's 
claim for a compensable rating for right 
ear hearing loss disability.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the originating agency.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


